     Case: 1:19-cv-03547 Document #: 21 Filed: 06/05/19 Page 1 of 1 PageID #:3352




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

H-D U.S.A., LLC,
                                                     Case No. 19-cv-03547
               Plaintiff,
                                                     Judge Gary Feinerman
v.
                                                     Magistrate Judge Jeffrey Cole
46GPFORTYSIX STORE, et al.,
               Defendants.


                                    NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Monday, June 10, 2019, at 9:00 a.m., Plaintiff, by its

counsel, shall appear before the Honorable Judge Gary Feinerman in Courtroom 2125 at the U.S.

District Court for the Northern District of Illinois, 219 South Dearborn Street, Chicago, Illinois,

and present Plaintiff’s Ex Parte Motion for Entry of a Temporary Restraining Order, including a

Temporary Injunction, a Temporary Asset Restraint, and Expedited Discovery, Motion for

Electronic Service of Process Pursuant to Fed. R. Civ. P. 4(f)(3), and Motion for Leave to File

Under Seal.

Dated this 5th day of June 2019.             Respectfully submitted,


                                             /s/ Justin R. Gaudio
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law

                                             Counsel for Plaintiff H-D U.S.A., LLC
